Citation Nr: 1106017	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  00-09 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE


Entitlement to an increased evaluation for service-connected 
lumbar disc disease, currently 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to April 1980. 

This matter was originally on appeal from an August 1999 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  The appeal was 
remanded by the Board in November 2005 for additional 
development.  In October 2007, the Board denied the Veteran's 
claim for an increased evaluation.  The Veteran subsequently 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  The attorney for the appellant and the Secretary 
of Veterans Affairs filed a Joint Motion for Partial Remand and 
by Order of the Court in October 2008 the claim was returned to 
the Board.  This appeal was remanded by the Board in January 2010 
for additional development.  Subsequently, the appeal was 
returned to the Board for adjudication.  

This matter also originally included a claim for entitlement to 
compensation under 38 U.S.C.A. § 1151.  This matter will be 
addressed in a separate decision.  

In June 2005, the Veteran testified in a Travel Board hearing in 
front of the undersigned Veterans Law Judge.  The transcript of 
the hearing is associated with the claims file and has been 
reviewed.  

The Board also notes that a rating decision in May 2010 granted 
service connection for lumbar radiculopathy of the lower 
extremities and granted a 10 percent evaluation for each 
extremity, with an effective date of March 3, 2010.  

Further, the Veteran has alleged that he is unable to work due to 
his back disability, and this is sufficient to raise an informal 
claim of entitlement to a total disability rating based on 
individual unemployability due to service-connected disabilities 
(TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  
In a recent case, the Court held that a claim for TDIU can be 
inferred as part of a claim for increased compensation in certain 
circumstances.  Rice v. Shinseki, No. 06-1445 (U.S. Vet. App. May 
6, 2009) (per curium).  This case differs, however, because a 
formal claim for TDIU was considered and denied by the RO during 
the pendency of the claim for an increase now on appeal to the 
Board.  TDIU was denied in June 2000, November 2002 and November 
2009 rating decisions, and the Veteran did not disagree with 
those determinations.  Nothing in Rice suggests that the 
finality of those decisions can be overcome by subsequent 
allegations that the Veteran is entitled to a total rating (that 
is - by a subsequent informal TDIU claim).  Therefore, in the 
circumstances of this case, the Board declines to apply Rice and 
take jurisdiction over a TDIU claim. 


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary for 
an equitable disposition of this appeal has been obtained.

2.	The Veteran's lumbar spine disability was manifested by mild 
to moderate degenerative disc disease and facet disease with 
severe limitation of motion and pain; without objective evidence 
of ankylosis, incapacitating episodes of at least 6 weeks during 
a 12 month period, bowel or bladder impairment, cord involvement, 
or requiring a neck brace.  

3.	The competent evidence of record shows that from January 29, 
2003, there was lumbar radiculopathy in the left lower extremity 
productive of mild incomplete paralysis of the sciatic nerve.

4.	The competent evidence of record shows that from January 17, 
2006, there was lumbar radiculopathy in the right lower extremity 
productive of mild incomplete paralysis of the sciatic nerve.




CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 40 percent for lumbar 
disc disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293 and 5295 (2002 and 2003); 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2010). 

2.	The criteria for a separate evaluation of 10 percent for left 
lumbar radiculopathy from January 29, 2003 have been 
approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Codes 8520, 8720 (2010).

3.	The criteria for a separate evaluation of 10 percent for right 
lumbar radiculopathy from January 17, 2006 have been 
approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Codes 8520, 8720 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the Veteran was sent VCAA letters in May 2001, May 2003, 
July 2005, October 2005 and July 2006, after the initial decision 
on the degenerative disc disease claim in August 1999.  These 
letters addressed the notice elements and informed the appellant 
of what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  The July 2006 and 
subsequent letters also included the notice provisions pertaining 
to how VA assigns disability ratings and effective dates as set 
forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.

Although the VCAA duty to notify was satisfied subsequent to the 
initial AOJ decision, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error in 
the timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but the 
AOJ also readjudicated the case most recently in a May 2010 
supplemental statement of the case issued after the notice was 
provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained service treatment records, 
DD Form 214 and VA medical records.  The RO also attempted to 
obtain records from the Social Security Administration (SSA).  An 
April 2010 memorandum indicated that SSA did not have medical 
records on file and the RO made a formal finding of 
unavailability.  The Veteran was notified that the records were 
unavailable in an April 2010 letter.  The Veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  The appellant was 
afforded VA medical examinations in June 1999, August 2000, March 
2003, January 2006, January 2007 and March 2010.  The Board 
further finds that the RO substantially complied with the 
November 2005 and January 2010 Remands.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

Further, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As 
further addressed in this decision, the Board finds that the VA 
opinions obtained in this case were sufficient.  The March 2003, 
January 2007 and March 2010 examinations were predicated on a 
full reading of the claims file.  Additionally, all of the 
examinations considered the statements of the appellant and 
provided a complete description of the Veteran's disability.  The 
Board therefore concludes that the VA examinations, when taken as 
a whole, are adequate for rating purposes.  See 38 C.F.R. § 4.2 
(2010).  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
the appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).  If the evidence for and against a claim is in equipoise, 
the claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

Increased Rating 

Here, the Veteran asserts that he is entitled to a disability 
rating in excess of 40 percent for lumbar degenerative disc 
disease.  Ratings for service-connected disabilities are 
determined by comparing the symptoms the veteran is presently 
experiencing with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When 
making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2010); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25 
(2010).  Pyramiding, the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2010).  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40 (2010).  It is essential that the examination on 
which ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  Id.  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Id.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  Id.  Painful, unstable, or 
maligned joints, due to healed injury, are entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2010).  

The factors involved in evaluating and rating disabilities of the 
joints include weakness, fatigability, incoordination, restricted 
or excess movement of the joint, or pain on movement.  38 C.F.R. 
§ 4.45 (2010).  Evaluating the disability under several 
diagnostic codes, the Board considers the level of impairment of 
the ability to engage in ordinary activities, including 
employment, and assesses the effect of pain on those activities.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010); See DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45, however, should only be considered in 
conjunction with the diagnostic codes predicated on limitation of 
motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Here, the Veteran's claim involves a spine disability.  The 
Veteran filed his claim for an increased evaluation for 
degenerative disc disease of the lumbar spine in April 1999.  
During the pendency of this claim, the criteria for rating spine 
disabilities were revised.  Effective September 23, 2002, VA 
revised the criteria for diagnosing and evaluating intervertebral 
disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  67 
Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, 
VA revised the criteria for evaluating general diseases and 
injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  At 
that time, VA also reiterated the changes to Diagnostic Code 5293 
(now reclassified as Diagnostic Code 5243) for intervertebral 
disc syndrome.  

When the regulations concerning entitlement to a higher rating 
are changed during the course of an appeal, the Veteran is 
entitled to resolution of his claim under the criteria that are 
more to his advantage.  The prior criteria may be applied for the 
full period of the appeal.  The new rating criteria, however, may 
only be applied to the period of time after their effective date.  
VAOPGCPREC 3-00.  As the Veteran's claim was pending prior to the 
change in regulations, the Veteran's service-connected back 
disability has been considered under the old and amended 
schedules for rating disabilities of the spine.

The RO considered all the regulation changes in adjudicating the 
Veteran's claim.  The February 2000, May 2003 and March 2004 
supplemental statements of the case considered the old and new 
criteria for evaluating disc disease and general diseases of the 
lumbar spine.  The old and new rating criteria were also provided 
to the Veteran and his representative in these documents.  
Therefore, there is no prejudice to the Veteran by this Board 
decision considering the regulation changes in adjudicating his 
increased rating claims.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The Veteran's lumbar spine disability is currently evaluated as 
40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5243, effective January 8, 1996.  

Under the old criteria in effect prior to September 26, 2003, 
Diagnostic Code 5285 provided residuals of a vertebra fracture 
will be rated at 60 percent if there was no cord involvement with 
abnormal mobility requiring neck brace and at 100 percent if 
there was cord involvement, the Veteran was bedridden, or 
required long leg braces.  38 C.F.R. § 4.71a, Diagnostic Code 
5285 (2003).  

Also, under the old criteria in effect prior to September 26, 
2003, the maximum evaluation provided under Diagnostic Codes 5292 
for limitation of motion of the lumbar spine and Diagnostic Code 
5295 for lumbosacral strain is 40 percent.  As the Veteran is 
already receiving a 40 percent rating, an increased rating is not 
available under these diagnostic codes.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (2003).  

The Board considered other potentially applicable diagnostic 
Codes in effect prior to September 26, 2003.  In this case, 
however, there was no evidence of complete bony fixation 
(ankylosis) of the spine (Diagnostic Code 5286) or ankylosis of 
the lumbar spine (Diagnostic Code 5289).  Therefore, these 
diagnostic codes do not apply and will not be further addressed.  
38 C.F.R. § 4.71a, Diagnostic Codes 5286, 5289 (2003).  

Under the revised criteria effective from September 26, 2003, 
disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for Diagnostic 
Codes 5235 to 5243, unless 5243 is evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  Ratings under the General Rating Formula for Diseases 
and Injuries of the Spine are made with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  38 
C.F.R. § 4.71a (2010).  

The General Rating Formula for Diseases and Injuries of the Spine 
provides a 50 percent disability rating for unfavorable ankylosis 
of the entire thoracolumbar spine.  A 100 percent disability 
rating is assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a (2010).  "Unfavorable ankylosis" is defined, in 
pertinent part, as "a condition in which the spine is fixed in 
flexion or extension."  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2010).  The Board has reviewed all the medical 
evidence of record associated with the claims file and concludes 
that it does not show unfavorable ankylosis of the Veteran's 
spine.  As such, the Veteran is not entitled to an increased (50 
or 100 percent) evaluation under this rating formula.  

When rating degenerative arthritis of the spine (Diagnostic Code 
5242), in addition to consideration of rating under the General 
Rating Formula for Diseases and Injuries of the Spine, rating for 
degenerative arthritis under Diagnostic Code 5003 should also be 
considered.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5003, 
however, an evaluation greater than 40 percent is not available; 
therefore, an increased rating is not warranted under this code.  

Here, the Veteran was diagnosed with degenerative disc disease.  
Under the old criteria, Diagnostic Code 5293 in effect prior to 
September 23, 2002, provided ratings based on intervertebral disc 
syndrome.  Under this code, pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent relief, 
was to be rated 60 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

Diagnostic Code 5293 in effect from September 23, 2002 through 
September 25, 2003, provided that intervertebral disc syndrome 
(preoperatively or postoperatively) was to be rated either on the 
total duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate ratings of its 
chronic orthopedic and neurologic manifestations along with 
ratings for all other disabilities, whichever method results in 
the higher rating.  Diagnostic Code 5293 provided a 60 percent 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least six weeks during the 
past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003). 

Notes following Diagnostic Code 5293 provided guidance in rating 
intervertebral disc syndrome.  Note (1) provided that, for 
purposes of ratings under Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc syndrome 
that are present constantly, or nearly so.  Note (2) provides 
that, when evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria for 
the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code or 
codes.  Note (3) provides that, if intervertebral disc syndrome 
is present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, rate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher rating for that segment.  38 C.F.R. § 4.71a 
(2003).

Effective September 26, 2003, the rating criteria applicable to 
diseases and injuries of the spine under 38 C.F.R. § 4.71a were 
amended by VA.  These amendments included the changes made to the 
criteria used to evaluate intervertebral disc syndrome, which had 
become effective in the previous year.  68 Fed. Reg. 51,454 
(Aug. 27, 2003).  The criteria for evaluating intervertebral disc 
disease were essentially unchanged from the September 2002 
revisions, except that the diagnostic code for intervertebral 
disc disease was changed from 5293 to 5243.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  Additionally, Notes 1 and 2 following 
Diagnostic Code 5243, as discussed above, remained unchanged.  

Under the revised criteria, Diagnostic Code 5243 effective 
September 26, 2003, provides that intervertebral disc syndrome 
(IVDS) is to be rated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes effective September 26, 2003, provides a 
60 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 6 weeks during the 
past 12 months.  38 C.F.R. § 4.71a (2010).

As depicted above, an increased, 60 percent evaluation, would be 
available for the lumbar spine disability under the criteria 
specified in Diagnostic Code 5293 (2002) and in Diagnostic Code 
5293 (2003) and/or The Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (2010).  Therefore, to 
be entitled to an increased evaluation, the evidence must show 
pronounced intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief; or the total duration of 
incapacitating episodes must be at least six weeks during the 
past 12 months.  Separate evaluations are also available for 
neurologic disabilities.  

Evidence

The Board has reviewed all the evidence of record.  In the June 
1999 VA Compensation and Pension Examination, the Veteran had 
complaints of pain and stiffness.  He reported left lower 
extremity radicular pain into the anterolateral thigh and into 
the knee.  He did not have pain in his foot.  He also had 
occasional numbness along the anterolateral thigh.  Physical 
examination revealed no postural abnormalities.  He had normal 
musculature, tone and bulk.  His strength was 5 out of 5 
throughout his lower extremities bilaterally.  Deep tendon 
reflexes were 2 at the knees bilaterally.  He had a decreased 
right ankle jerk at 1 and left ankle jerk was 2.  His toes were 
down going bilaterally.  A sensory examination revealed no 
deficits to light touch, pinprick or proprioceptive testing.  The 
Veteran ambulated with an antalgic tandem gait.  He was able to 
stand on his heels and toes.  He had a negative Romberg sign.  X-
rays revealed moderate degenerative disc disease and there did 
not appear to be significant posterolateral osteophytic disease 
suggestive of nerve root impingement.  

In the August 2000 VA Compensation and Pension Examination, the 
Veteran reported weakness in his left leg.  He had lateral thigh 
pain and anterior thigh numbness.  He reported flare-up for 2-3 
days during which he would remain in bed.  He had 4 out of 5 
strength in his left quadricep, 4 out of 5 strength in the 
anterior tibialis and 5 out of 5 strength in all other muscle 
groups.  He had 1+ deep tendon reflex on the left and 2+ on the 
right.  All other reflexes were symmetric and equal.  He had an 
area of paraesthesia on the anterior left thigh and an area of 
hyperesthesia on the lateral aspect of the left thigh.  The 
examiner found that the lumbar disc disease and the neurologic 
symptoms were secondary to his service connected accident.  

In a March 2003 VA Compensation and Pension Examination, the 
Veteran had complaints of numbness and burning dysesthesias in 
the left anterior thigh for the past 6-7 years.  The symptoms did 
not involve other areas of the legs including the posterior 
thigh, calf or feet.  The burning dysesthesias began in the thigh 
and radiated downward and upward, always localized to the same 
area and in the same area as the numbness.  The examiner found 
that the nerve involved was the lateral femoral cutaneous nerve.  
The examiner noted a purely sensory lesion resulting in numbness 
and burning dysesthesias in the left L2-L3 distribution.  The 
examiner found that the lesion was most likely entrapment at the 
inguinal ligament on the left near the anterior iliac spine.  The 
examiner categorized it as neuritis which involved the left lower 
extremity, but not the right.  The Veteran reported flare-ups 
three times per month that would last for days.  During the 
physical examination, there were no obvious muscle spasms.  There 
was some tenderness and the musculature was poor.  

The sensory examination was intact to pinprick with the exception 
of the left anterior thigh in a L2-L3 distribution.  Decreased 
pinprick corresponded to the lateral femoral cutaneous nerve of 
the left leg.  Motor examination revealed normal muscle bulk and 
tone.  He had normal strength with hip flexion, leg extension in 
his hamstring muscles, anterior tibialis and gastrocnemius.  He 
was able to stand on his heels and toes.  His reflexes were 2+ 
and symmetric in the lower extremities bilaterally.  He did not 
have the straight leg raise sign.  The examiner diagnosed the 
Veteran with meralgia paraesthetica of the left anterior thigh.  
The examiner found that the history of numbness and burning was 
localized to the left anterior thigh and began in the thigh.  The 
examiner noted that the numbness and burning did not begin in the 
back and radiate down his leg, therefore, the examiner found that 
the meralgia paraesthetica was not due to degenerative disc 
disease.  

In the January 2006 VA Compensation and Pension Examination, the 
Veteran reported pain localized primarily in the paralumbar spine 
on the left side greater than right.  The pain occasionally 
radiated down the left posterolateral thigh to the leg and 
occasional paraesthesias to the lateral foot on the left side.  
He also had lower back stiffness and numbness in the anterior 
thigh of the left leg.  He reported flare-ups one time per month 
that would last three days to a week.  The Veteran indicated that 
they were incapacitating resulting in bed rest approximately once 
per month.  He denied bladder or bowel incontinence or erectile 
dysfunction.  Upon physical examination there were no gross 
abnormalities.  There was tenderness.  There was no evidence of 
weakness.  He had normal tone throughout motor testing in the 
upper and lower extremities bilaterally.  There was slight 
atrophy on the left gastrocnemius.  Strength was 5 out of 5 
proximally and distally in the upper extremities bilaterally and 
4 out of 5 in the lower extremities bilaterally including hip 
flexures, quadriceps, hamstrings, plantar flexion and 
dorsiflexion.  Reflexes were 1+ in the biceps, brachioradialis 
and triceps in the upper extremities bilaterally and 1+ in the 
patella and ankle in the lower extremities bilaterally.  His toes 
had flexor response bilaterally with no evidence of pathologic 
reflexes.  Lasegue's maneuver was positive on the left and 
negative on the right.  

The January 2007 VA Compensation and Pension Examination, the 
Veteran had complaints of pain in the left posterior lower 
extremity.  He also reported chronic pain in his low back.  He 
reported radiating pain from his low back into his buttocks and 
posterior thigh, the posterolateral leg down into the lateral 
edge of the left foot and distally into the small or fifth toe of 
the left foot.  The examiner noted that it was the distribution 
for the first sacral nerve.  The Veteran also reported pain on 
the right side, less than the left, which radiated into the 
buttocks down the posterior thigh and stopped above the right 
knee.  There was also a totally different sensation of numbness 
and tingling primarily, or pins-and-needles paraesthesia pain 
that became progressively worse located at the midline of the 
left lateral anterior thigh.  This was identified as the lateral 
femoral cutaneous nerve that was purely sensory and would not 
cause weakness or disability with movement.  The examiner 
diagnosed it as meralgia paraesthetica.  

The Veteran reported flare-ups of back pain and radiation that 
were severe stabbing and aching pain that occurred on the average 
of one flare-up every month that lasted 2 to 3 days, up to 7 
days.  The Veteran indicated that during the flare-ups he stopped 
all activities.  Upon examination, there were muscle spasms in 
his thoracic and lumbar spine bilaterally.  

During the neurological examination, the legs were equal in 
length.  Measurements indicated that the Veteran was walking 
preferentially on the right side and had mild wasting mostly in 
the left calf.  The Veteran had 2+/4+ patellar reflexes and 2+/4+ 
bilateral Achilles reflexes.  The Veteran could raise on heels or 
toes.  He could squat approximately 75 percent and leaning toward 
the left.  The Veteran had normal tandem walk and he had a 
negative Romberg testing and negative Babinski sign.  The Veteran 
was negative at 40 degrees on the right in straight leg raising 
test and negative 30 degrees on the left.  The Veteran's right 
great toe was normal for proprioception tests, but his left great 
toe had 5 out of 7 incorrect responses.  Pinprick was mildly 
decreased on the left thigh and calf.  Vibratory sensation was 
equal and normal bilaterally.  The Veteran had normal and equal 
soft touch circumferentially in the thighs, legs and feet 
bilaterally.  The Veteran had 5+/5+ power in grip strength in his 
hands bilaterally.  He had 5+/5+ in flexion and extension of his 
hips, knees, ankles and up going toes.   The examiner found that 
there were normal deep tendon reflexes, no specific abnormalities 
on straight leg raising.  There was no solid evidence of a 
radiculopathy.  The examiner also noted that there was a T8 
compression fracture of the body of the vertebrae.  The examiner 
concluded that meralgia paraesthetica was not related to the 
lumbar spine disability.  

A note written by the Veteran's treating physician in October 
2007 indicated that the physician gave the Veteran a standing 
prescription for bed rest in June 2005.  The Veteran was to 
exercise this prescription anytime he had flares of his lower 
back.  Another note from this physician provided that he treated 
the Veteran for over 5 years for chronic low back and mid-back 
pain.  It was the physician's opinion that it was as likely as 
not that the Veteran had incapacitating episodes having a 
duration of at last 6 weeks during the past 12 months.  The 
physician prescribed the Veteran medication for low and mid-back 
pain and muscle spasms.  The Veteran was also prescribed a tens 
unit and a back brace.  A facsimile authenticating the two 
aforementioned statements was received in April 2010.  The Board 
notes that the physician also indicated that, in retrospect, the 
statements may have been somewhat overly generous.  

In the March 2010 VA Compensation and Pension Examination, the 
Veteran reported pain in his mid-back that radiated to his legs, 
left greater than right into his posterolateral thigh and down 
into the calf.  The pain was mild to moderate in severity, not 
associated with stiffness.  He reported flare-ups weekly without 
precipitating events, alleviated by rest and lasting 
approximately an hour.  The Veteran reported that he did not have 
any hospitalization due to his back since the last VA examination 
in 2007.  He indicated that he could not stand for more than five 
minutes and could not walk for more than five minutes prior to 
having to sit down.  He ambulated with a cane on occasion and did 
not use a brace.  The examiner noted that with regard to the 
peripheral nerves, the onset and course were the same as for the 
back pain.  The flare-ups occurred in accordance with the back 
pain with the same precipitating and alleviating factors, the 
same frequency, severity and duration.  The examiner noted that 
the Veteran had multiple injections which were lumbar epidurals 
with moderate effectiveness and no side effects.  There were 
paresthesias and decreased sensation in the bilateral lower 
extremities, left greater than right, of the L4 and L5 nerve 
roots.  

Upon physical examination of the spine, the examiner found no 
spasms or weakness.  There was focal tenderness at the midline 
above the L3 through L5 region.  The Veteran had slightly 
kyphotic posture and normal gait.  The examiner observed that the 
Veteran did not use an ambulatory device and there was no 
limitation of standing or walking.  On repetitive testing, there 
was no additional limitation due to painful motion, fatigue, 
weakness or incoordination.  The examiner indicated that the 
Veteran was not experiencing a flare-up during the examination 
and could not speculate on limitation of motion during a flare-
up.  

The neurological examination showed normal deep tendon reflexes 
at the bilateral upper and lower extremities.  There was 
decreased sensation in the L4 and L5 nerve roots on the left 
compared with the right; normal sensory examination otherwise.  
There was decreased motor testing with 4/5 muscle strength in the 
knee flexors and extenders and ankle plantar and dorsiflexion on 
the left with 5/5 ankle plantar and dorsiflexion and knee flexors 
and extenders on the right.  All other motor testing of the 
bilateral upper and lower extremities was normal.  The examiner 
noted that the physical examination of the peripheral news was 
included in the physical examination and the nerve pathology was 
characterized as neuralgia.  The nerves affected were the 
bilateral L4 and L5 nerve roots with left greater than right.  
The examiner also reviewed the May 2006 MRI.  The examiner 
diagnosed the Veteran with multilevel degenerative disc disease, 
L4-L5, L5-S1 with radiculopathy at L4-L5 bilaterally, left 
greater than right.  Regarding the neurological abnormalities, 
the examiner found that all the abnormalities that were 
radiculopathic in nature stemmed from the service-connected 
lumbar disability.  The examiner found that the L4 and L5 
radiculopathy was caused by or a result of his lumbar 
degenerative disc disease.  

MRI reports dated in October 2008, March 2009 and November 2009 
revealed mild to moderate degenerative disc and facet disease 
greatest at L5-S1 where there is minimal retrolisthesis.  There 
was no disc herniation or spine stenosis.  November 2009 x-rays 
revealed degenerative disc disease at multiple levels, with mild 
narrowing of the L1-L2 disc space since the previous study in 
2008.  

The Board also reviewed the VA treatment records showing 
treatment for back pain, including physical therapy and 
chiropractic treatment records.  These records were consistent 
with the VA examinations in symptoms of back pain, range of 
motion and neurological abnormalities.  Based on a thorough 
review of the claims file, the Board found that the first 
diagnosis of lumbar radiculopathy was in January 2003 by the 
Veteran's treating physician.  In January 2003, the Veteran had 
chronic left lumbar radiculopathy.  Subsequently, the Veteran had 
complaints of radicular pain in his lower extremities, left 
greater than right in May 2006.  The Veteran consistently denied 
bowel or bladder dysfunction or foot drop throughout the appeal 
period.  On one occasion, the Veteran reported urinary urgency in 
November 2009.  

Analysis

Initially, the Board notes that the Veteran was granted service 
connection for right and left lower extremity radiculopathy 
associated with lumbar degenerative disc disease in a May 2010 
rating decision.  He was assigned a 10 percent evaluation for 
each extremity, effective March 3, 2010.  The Board notes that 
Diagnostic Code 5293 includes neurologic deficits as rating 
criteria.  In Bierman v. Brown, 6 Vet. App. 125 (1994), it was 
noted that manifestations of neurological symptomatology of a 
lower extremity which are distinct from the musculoskeletal 
disorder (that is, neither duplicative nor overlapping) could be 
rated under a diagnostic code different from Diagnostic Code 5293 
without violating the VA anti-pyramiding regulation of 38 C.F.R. 
§ 4.14; see also Esteban, supra.  

Here, the VA examinations in March 2003 and January 2007 
indicated that meralgia paraesthesia was unrelated to the lumbar 
spine disability.  The symptoms associated with meralgia 
paraesthesia were burning, numbness, tingling and paraesthesia 
pain in the left anterior thigh.  As such, the Board finds that 
these symptoms are not related to the service connected 
disability and are not a basis for an increased or separate 
evaluation.  The Board acknowledges that the Veteran is competent 
to report his symptoms of pain, numbness, tingling and burning 
sensations; however, the cause of these symptoms is not simple in 
nature.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) 
(although the Veteran is competent in certain situations to 
provide a diagnosis of a simple condition such as a broken leg or 
varicose veins, the Veteran is not competent to provide evidence 
as to more complex medical questions).  The Board finds that 
distinguishing between radiculopathic symptoms and symptoms due 
to meralgia paraesthetica required medical expertise.  As the 
Veteran does not have the medical expertise required to determine 
if his symptoms were caused by the nonservice-connected meralgia 
paraesthetica or were radiculopathic in nature and caused by his 
service-connected lumbar disc disease, the Board affords the VA 
examiners' opinions regarding these symptoms more probative 
weight.  See Espiritu v Derwinski, 2 Vet. App. 492 (1992).  

Regarding the other neurological manifestations, the Veteran had 
complaints of symptomatology consistent with radiculopathy prior 
to March 2010.  Specifically, the VA treatment records show that 
the Veteran was first diagnosed with left lumbar radiculopathy in 
January 2003 and right lumbar radiculopathy in January 2006.  The 
Board acknowledges that the January 2007 VA examiner found that 
there was no solid of evidence of radiculopathy.  The remaining 
VA treatment records, however, show consistent complaints of 
lumbar radiculopathy.  The evidence indicates that his 
radiculopathy resulted in sciatic pain with reported weakness.  
Based on the foregoing, the evidence does not preponderate 
against the Veteran's claim that radiculopathy was present prior 
to March 2010 in his lower extremities.  Thus, the Board resolves 
all reasonable doubt in the Veteran's favor and finds that the 
Veteran is entitled to an additional 10 percent disability rating 
for incomplete, mild paralysis of the sciatic nerve for the left 
lower extremity, effective January 29, 2003 and for the right 
lower extremity, effective January 17, 2006.  Further, the 
objective evidence showed that sensation was intact, strength was 
within normal limits, there was mild atrophy, muscle tone was 
normal and reflexes, including ankle jerk, were also present.  
Therefore, the Board finds that the Veteran's symptoms 
approximate no greater than "mild" paralysis of the sciatic 
nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).  

The Board also finds that the Veteran is not entitled to separate 
evaluations for bladder or bowel impairment.  The VA treatment 
records consistently show that the Veteran reported that he did 
not have bowel or bladder dysfunction.  The January 2007 and 
March 2010 VA examiners also did not find objective neurological 
abnormalities in these areas.  The Board finds that the objective 
medical evidence of record fails to demonstrate that the 
Veteran's lumbar spine disability resulted in any associated 
objective neurological abnormalities that warrant separate 
ratings for bladder or bowel impairment.  

Additionally, the objective evidence did not show pronounced 
intervertebral disc syndrome.  As depicted above, the MRI reports 
revealed mild to moderate degenerative disc and facet disease, 
minimal retrolisthesis, no herniation or spine stenosis and mild 
narrowing disc space.  Further, under the revised provisions of 
Diagnostic Code 5293, as previously stated, the orthopedic 
manifestations were contemplated in the schedular evaluation of 
40 percent and the neurologic manifestations attributed to the 
Veteran's service connected lumbar spine disability do not 
warrant a higher rating under this code.  

Regarding intervertebral disc syndrome, the Board has also 
reviewed all the medical evidence of record associated with the 
claims file.  The Board concludes that the Veteran is not 
entitled to a 60 percent rating under the former or revised code, 
because the evidence does not show that bed rest was prescribed 
by a physician for at least 6 weeks.  The Veteran has submitted a 
prescription form dated in July 2007 indicating that short term 
bed rest may be of benefit for the Veteran's chronic left lumbar 
radiculopathy, however, the actual episodes where bed rest was 
prescribed is not shown.  The prescription form does not indicate 
that the Veteran actually had incapacitating episodes or that the 
total duration of the episodes was at least 6 weeks in the past 
12 months, just that it was likely.  There is no indication on 
the prescription form when, if ever, bed rest was prescribed by a 
physician, just that bed rest may be beneficial to the Veteran.  
In the medical records there are indications that the VA 
physicians advised bed rest during flare ups and the Veteran 
reported flare-ups approximately once per month.  There is, 
however, no indication that a physician actually prescribed bed 
rest for a total duration of at least 6 weeks during any 12 month 
period.  

The Board also points out that the Veteran's treating VA 
physician noted in April 2010 that his prescription for bed rest 
was overly generous.  Furthermore, in a January 2007 VA 
Examination, the examiner indicated that there was no documented 
incapacitation.  The definition of incapacitating episodes 
includes both bed rest prescribed by a physician and treatment by 
a physician.  There is no indication that the Veteran sought 
treatment by a physician during the flare-ups during which a 
physician prescribed bed rest.  Therefore, the Board finds that 
the preponderance of the evidence does not demonstrate that the 
Veteran experienced incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months or any 12 
month period.  

There is evidence in the January 2007 VA examination that the 
Veteran had a compression fracture of the vertebrae at T8.  Under 
the old criteria, the Board finds that the Veteran is not 
entitled to an increased rating because the medical evidence does 
not show that there was cord involvement in the T8 compression 
fracture.  See 38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003).  
The medical evidence also does not show that the Veteran was 
bedridden or had abnormal mobility requiring leg or neck braces.  
As such, the Veteran is not entitled to an increased evaluation 
under this code. 

The Board recognizes the Veteran's statements and his wife's 
statements regarding his lumbar spine disability and descriptions 
of his symptoms during flare-ups such as pain in his lower 
extremities.  The Board acknowledges that the Veteran and his 
wife are competent to give evidence that he experienced certain 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
The Veteran and his wife, however, are not competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of his symptoms because they do not have the requisite 
medical knowledge or training.  See Espiritu v Derwinski, 2 Vet. 
App. 492 (1992).  

The Board is sympathetic to the Veteran's disability.  
Unfortunately, the Board must rely on the competent evidence of 
record and may not make its own independent medical 
determinations regarding the symptomatology associated with the 
Veteran's service-connected spine disability.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In the present case, the 
competent evidence of record suggests that there were no 
incapacitating episodes as defined by the regulation, the 
symptoms due to meralgia paresthetica were not related to his 
service-connected disability, and radiculopathic symptoms related 
to the service connected lumbar spine disability in the left and 
right lower extremities began in January 2003 and January 2006, 
respectively.  

In rating the Veteran's disability, the Board has considered the 
applicability of the benefit of the doubt rule.  Particularly, 
the Board afforded the benefit of the doubt to the Veteran in 
assigning separate evaluations for lower extremity radiculopathy.  
The preponderance of the evidence; however, is against assignment 
of a rating higher than 40 percent at any time during the appeal 
period for his lumbar spine disability.  Consequently, the 
benefit-of-the-doubt rule does not apply to this aspect of the 
claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board also considered the Veteran's complaints of pain.  The 
Board notes that in as much as Diagnostic Code 5293 addressed 
limitation of motion symptomatology, 38 C.F.R. §§ 4.40 and 4.45 
are for application.  See VAOPGCPREC No. 36-97.  Here, in January 
2006, there was no objective evidence of weakness.  The March 
2010 VA examiner also found that on repetitive testing, there was 
no additional limitation due to painful motion, fatigue, weakness 
or incoordination.  The remaining objective medical evidence also 
does not show that pain on use resulted in additional functional 
limitation to the extent that the Veteran's lumbar spine 
disability would be more than 40 percent disabling.  
Additionally, the effects of pain on use were taken into account 
in rating the service-connected spine disability.  Thus, the 
Board finds no basis for a higher rating for additional 
functional loss due to pain, weakness, incoordination, etc.  See 
DeLuca, 8 Vet. App. 202.

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  

An extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2010).  An exceptional case is said to include such factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the Veteran's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
lumbosacral spine, including the separate 10 percent ratings for 
left and right lower extremity radiculopathy, are inadequate.  A 
comparison between the level of severity and symptomatology of 
the Veteran's lumbosacral spine and lower extremity radiculopathy 
with the established criteria shows that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  He does not report any unusual symptoms that are 
not contemplated by the various diagnostic codes described in 
detail above.



The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his lumbar spine or lower extremity 
radiating pain.  Although the Veteran received extensive 
treatment for his pain, the Veteran does not contend that he has 
been hospitalized for his low back disability or associated 
symptoms.  In March 2010, the Veteran indicated that there were 
no hospitalizations in at least the 3 previous years.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  In November 
2009, the Veteran requested a letter from his physician so he 
could return to work after a urinary test revealed his pain 
medication.  The Veteran indicated that he took his medication at 
night and they did not affect his occupation.  Further, as noted 
above, the Veteran's current 40 percent rating contemplates 
difficulties with range of motion and associated activities, as 
well as an overall occupational impairment.  As such, the Board 
finds that there was no marked interference with employment.  In 
essence, there is no evidence in the records of an exceptional or 
unusual clinical picture.

In short, there is nothing in the record to indicate that these 
service-connected disabilities on appeal cause impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board, therefore, has determined that referral of this case for 
extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted.






	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an evaluation greater than 40 percent for lumbar 
disc disease is denied.  

From January 29, 2003, a separate evaluation of 10 percent for 
lumbar radiculopathy of the left lower extremity is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.

From January 17, 2006, a separate evaluation of 10 percent for 
lumbar radiculopathy of the right lower extremity is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


